DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Pub. No. 2004/0254587 A1).  Park is cited in the IDS filed 12/27/19.


    PNG
    media_image1.png
    647
    903
    media_image1.png
    Greyscale

Regarding claim 1, Park discloses a foot sander assembly (14) (Figs. 4- 5) being configured to abrade dead skin from the bottom of a user’s foot (P. [0046] - - motorized pedicure implement 14 provides removal of rough skin, dead skin, skin build-up, calluses, and the like on human feet), said assembly comprising:
a sanding plate (15’) (Fig. 5) (P. [0049] - - whole head assembly) being positionable against the bottom of a user’s foot, a perimeter of said sanding plate having a plurality of intersecting sides such that said sanding plate (15’) has a triangular shape (See Annotated Figs. 4 and 5 showing triangular shape of head 15’);
a handle (H) being coupled to said sanding plate (15’) for gripping;
an oscillator (55, 67, 77, 87) (Figs. 4- 7) being positioned in said sanding plate (15’), said oscillator (55, 67, 77, 87) oscillating when said oscillator (55, 67, 77, 87) is turned on, said oscillator (55, 67, 77) being in mechanical communication with said sanding plate (15’) thereby facilitating said sanding plate to vibrate when said oscillator (55, 67, 77) is turned on (Ps. [0046]- [0047], [0051] - - compression spring and end of shaft 67, 77 are attached to output shaft of gear or motor to provide oscillatory motion); and
a sanding pad (16A, 16B, 17, 18, 19) (Figs. 4- 7) being attachable to said sanding plate (15’) wherein said sanding pad (16A, 16B, 17, 18, 19) is configured to abut the bottom of the user’s foot (P. [0035] - - rotating shaft 55 may be used with a singular abrasive pad… lock 53…may be pressed to change the singular abrasive pad assembly mounted on the rotating shaft 55), said sanding pad (16A, 16B, 17, 18, 19) being comprised of an abrasive material wherein said sanding pad (16A, 16B, 17, 18, 19) is configured to abrade dead skin from the bottom of the user’s foot when said oscillator (55, 67, 77) is turned on (Ps. [0035], [0036], [0046] - -abrasive pad assemblies 16, 17 and 18 provide rotary or orbital abrading motion generated by the motor embedded inside of the housing 15).
Regarding claim 2, Park further discloses wherein said sanding plate (15’) has a bottom wall (B), a top wall (T) and a perimeter wall (P) extending therebetween, each of said intersecting sides of said perimeter of said sanding plate (15”) being associated with said perimeter wall (P), said sanding plate (15’) having a chamber extending between said top wall (T) and said bottom wall (B) (See Annotated Figs. 4, 5 - - the area indicated by 15’ represents the head assembly which is a separate chamber of the body 15, the chamber including at least lock 53 mechanism for changing a single pad attached to rotating shaft 55).
Regarding claim 4, Park further discloses wherein said oscillator (55, 67, 77) comprises a motor being positioned within said chamber in said sanding plate (15’), said motor rotating in a first direction when said motor is turned on, said motor being coupled to said bottom wall of said sanding plate (B) (Ps. [0046]- [0047], [0051] - - since compression spring and end of shaft 67, 77 are attached to output shaft of gear or motor to provide oscillatory motion, the motor is coupled to said bottom wall of said sanding plate (B) via its connection to the output shaft and ends of shaft 67, 77).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5- 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No. 2004/0254587 A1) in view of Rhoades (US Pub. No. 2003/0165550 A1).  
Regarding claim 3, Park discloses the apparatus of claim 2, Park further disclosing wherein said handle (H) is positioned on said top wall of said sanding plate (T) (See Annotated Fig. 5), said handle (H) having a distal end (DE) with respect to said top wall (T), said handle (H) curving between said top wall (T) and said distal end to define a grip portion of said handle (GP) being spaced from and extending along said top wall (T), said grip portion of said handle (GP) having a lower surface (LS) facing said top wall of said sanding plate (T) (See Annotated Fig. 5), but Park does not disclose
(claim 3) said lower surface having a plurality of indentations thereon, said indentations being spaced apart from each other and being distributed along said grip portion wherein each of said indentations is configured to accommodate a respective one of the user’s fingers when said handle is gripped.
However, Rhoades teaches a microdermabrasion device for applying abrasive particles to localized area of human skin in the same field of endeavor (Title, Abstract)
Rhoades further discloses multiple types of handles (55, 70, 80, 90, 100) (Figs. 5, 7- 10) that are equivalent structures for handling manually-manipulated apparatus, including 
(claim 3) lower surface having a plurality of indentations (89) (Fig. 8) thereon, said indentations (89) being spaced apart from each other and being distributed along said grip portion (89) (Fig. 8) wherein each of said indentations (89) is configured to accommodate a respective one of the user’s fingers when said handle is gripped (P. [0051] - - Each groove 89 can accommodate at least one human finger).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to substitute the handle having grooves for fingers taught by Rhoades for the handle (H) associated with Park since the substitution would have yielded predictable results of providing a structure for handling manually-manipulated apparatus (Rhoades - - P. [0050]).  Further, the substitution would provide the benefit of grooves for accommodating human figures (Rhoades - - [0051]).
Regarding claim 5, Park discloses the apparatus of claim 4, but Park does not disclose
(claim 5) a cam as claimed.
However, Rhoades teaches a microdermabrasion device for applying abrasive particles to localized area of human skin in the same field of endeavor (Title, Abstract)
(claim 5) further comprising a cam (45) (Fig. 3) being rotatably coupled to said motor (40) (Fig. 3), said cam (45) being offset from a rotational axis of said motor (40) such that said cam oscillates when said motor (40) rotates in said first direction thereby transferring vibration into said bottom wall of said sanding plate (10) (Figs. 1- 4) (P. [0039] - - Coupled to an end of shaft 42 of motor 40 is eccentric mass 45. In this embodiment, eccentric mass 45 is a semi-cylindrical body coupled at its axis to post 42. In this manner, as eccentric mass 45 rotates, its shape generates a rhythmic motion in head portion 10 of the apparatus, which produces a vibration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the rotating shaft associated with Park to include a cam taught by Rhoades because it would allow for a rhythmic motion that produces vibration (Rhoades- - P. [0039]).  The motivation for the modification would have been to stimulate skin, muscle, and tissue to revitalize the treated area (Rhoades - - P. [0044]).
Regarding claim 6, Park in view of Rhoades discloses the apparatus of claim 5, Park further encompassing or making obvious further comprising a switch (51) (Figs. 4, 5) being movably coupled to said handle (H), said switch (51) being electrically coupled to said motor, said switch (51) being positionable in an on position or an off position, said motor being turned on when said switch (51) is in said on position, said motor being turned off when said switch is in said off position (P. [0034] - - since Park discloses  a motor, gearing and a switch 51, positioning the switch 51 in an on or an off position and respectively turning on or off the motor would have been obvious and well within the purview of one of ordinary skill in the art and, as such, Park in view of Rhoades encompasses or makes obvious the limitations of the claim).
Regarding claim 8, Park in view of Rhoades discloses the apparatus of claim 3, Park further disclosing wherein said sanding pad (16A, 16B, 17, 18, 19) has a top surface (63, 83) (Figs. 6A, 7) and a bottom surface (61, 81) (Figs. 6A, 7), said top surface (63, 83) being comprised of an adhesive material, said top surface (63, 83) adhering to said bottom wall of said sanding plate (B) having said bottom surface (61, 81) being exposed, said bottom surface (61, 81) being comprised of said abrasive material (P. [0039] - - The process of bonding… grit 61 on the synthetic pad 63, and grit 81 on the synthetic pad 83 is similar to the sandpaper manufacturing process, but the adhesive and substrate material are to withstand soap and strong cleaning fluid use, as well as boiling water temperatures for sterilization; it is noted that top surface 63, 83 stays attached to or adhered to the bottom wall (B) and that the claim limitations are encompassed or made obvious because the grit surface 61, 81 is adhered to surface 63, 83 with adhesive).
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No. 2004/0254587 A1) in view of Rhoades (US Pub. No. 2003/0165550 A1) and Burres (US Pub. No. 2002/0107527 A1).
Regarding claim 7, Park in view of Rhoades discloses the apparatus of claim 6, Park further disclosing that when the foot sander assembly (14) is used during shower or bath, the motor should be supplied with power from a battery rather than an electrical outlet (P. [0034]), but Park in view of Rhoades does not specifically disclose 
(claim 7) a power cord as claimed.
However, Burres teaches a dermabrasion device for abrading skin in the same field of endeavor (Title, Abstract)
(claim 7) Burres encompasses or makes obvious further comprising a power cord (40) (Fig. 6) being coupled to and extending away from the dermabraider device (10a) (Fig. 6), said power cord (40) being electrically coupled to said motor (24), said power cord (40) having a distal end with respect to said perimeter wall, said distal end having a plug (42) (Fig. 6) being electrically coupled thereto, said plug (42) being pluggable into a power source comprising a female electrical outlet (P. [0028] - - the device 10a may be attached to an electrical current outlet by way of power cord 40 and adapter 42).
Burres also disclosing that batteries, rechargeable batteries and an electrical power cord are equivalent structures for powering a motor (Burres - - The motor may be powered by batteries, rechargeable batteries or by an electrical power cord connected to a power outlet).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (electrical power cord) for another (batteries) since the substitution would have yielded predictable results, namely, powering a motor.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 9, Park discloses a foot sander assembly (14) (Figs. 4- 5) being configured to abrade dead skin from the bottom of a user’s foot (P. [0046] - - motorized pedicure implement 14 provides removal of rough skin, dead skin, skin build-up, calluses, and the like on human feet), said assembly comprising:
a sanding plate (15’) (Fig. 5) (P. [0049] - - whole head assembly) being positionable against the bottom of a user’s foot, a perimeter of said sanding plate having a plurality of intersecting sides such that said sanding plate (15’) has a triangular shape (See Annotated Figs. 4 and 5 showing triangular shape of head 15’), said sanding plate (15’) has a bottom wall (B), a top wall (T) and a perimeter wall (P) extending therebetween, each of said intersecting sides of said perimeter of said sanding plate (15”) being associated with said perimeter wall (P), said sanding plate (15’) having a chamber extending between said top wall (T) and said bottom wall (B) (See Annotated Figs. 4, 5 - - the area indicated by 15’ represents the head assembly which is a separate chamber of the body 15, the chamber including at least lock 53 mechanism for changing a single pad attached to rotating shaft 55);
a handle (H) being coupled to said sanding plate (15’) for gripping, said handle (H) being positioned on said top wall of said sanding plate (T) (See Annotated Fig. 5), said handle (H) having a distal end (DE) with respect to said top wall (T), said handle (H) curving between said top wall (T) and said distal end to define a grip portion of said handle (GP) 
an oscillator (55, 67, 77, 87) (Figs. 4- 7) being positioned in said sanding plate (15’), said oscillator (55, 67, 77, 87) oscillating when said oscillator (55, 67, 77, 87) is turned on, said oscillator (55, 67, 77) being in mechanical communication with said sanding plate (15’) thereby facilitating said sanding plate to vibrate when said oscillator (55, 67, 77) is turned on (Ps. [0046]- [0047], [0051] - - compression spring and end of shaft 67, 77 are attached to output shaft of gear or motor to provide oscillatory motion), said oscillator comprising;
a motor being positioned within said chamber in said sanding plate (15’), said motor rotating in a first direction when said motor is turned on, said motor being coupled to said bottom wall of said sanding plate (B) (Ps. [0046]- [0047], [0051] - - since compression spring and end of shaft 67, 77 are attached to output shaft of gear or motor to provide oscillatory motion, the motor is coupled to said bottom wall of said sanding plate (B) via its connection to the output shaft and ends of shaft 67, 77);
Park further encompassing or making obvious further comprising a switch (51) (Figs. 4, 5) being movably coupled to said handle (H), said switch (51) being electrically coupled to said motor, said switch (51) being positionable in an on position or an off position, said motor being turned on when said switch (51) is in said on position, said motor being turned off when said switch is in said off position (P. [0034] - - since Park discloses  a motor, gearing and a switch 51, positioning the switch 51 in an on or an off position and respectively turning on or off the motor would have been obvious and well within the purview of one of ordinary skill in the art and, as such, Park in view of Rhoades encompasses or makes obvious the limitations of the claim); and
a sanding pad (16A, 16B, 17, 18, 19) (Figs. 4- 7) being attachable to said sanding plate (15’) wherein said sanding pad (16A, 16B, 17, 18, 19) is configured to abut the bottom of the user’s foot (P. [0035] - - rotating shaft 55 may be used with a singular abrasive pad… lock 53…may be pressed to change the singular abrasive pad assembly mounted on the rotating shaft 55), said sanding pad (16A, 16B, 17, 18, 19) being comprised of an abrasive material wherein said sanding pad (16A, 16B, 17, 18, 19) is configured to abrade dead skin from the bottom of the user’s foot when said oscillator (55, 67, 77) is turned on (Ps. [0035], [0036], [0046] - -abrasive pad assemblies 16, 17 and 18 provide rotary or orbital abrading motion generated by the motor embedded inside of the housing 15), said sanding pad (16A, 16B, 17, 18, 19) having a top surface (63, 83) (Figs. 6A, 7) and a bottom surface (61, 81) (Figs. 6A, 7), said top surface (63, 83) being comprised of an adhesive material, said top surface (63, 83) adhering to said bottom wall of said sanding plate (B) having said bottom surface (61, 81) being exposed, said bottom surface (61, 81) being comprised of said abrasive material (P. [0039] - - The process of bonding… grit 61 on the synthetic pad 63, and grit 81 on the synthetic pad 83 is similar to the sandpaper manufacturing process, but the adhesive and substrate material are to withstand soap and strong cleaning fluid use, as well as boiling water temperatures for sterilization; it is noted that top surface 63, 83 stays attached to or adhered to the bottom wall (B) and that the claim limitations are encompassed or made obvious because the grit surface 61, 81 is adhered to surface 63, 83 with adhesive).
Park does not disclose
(claim 9) a handle having a plurality of indentations as claimed; 
a cam as claimed; 
a power cord as claimed.
However, Rhoades teaches a microdermabrasion device for applying abrasive particles to localized area of human skin in the same field of endeavor (Title, Abstract)
Rhoades further discloses multiple types of handles (55, 70, 80, 90, 100) (Figs. 5, 7- 10) that are equivalent structures for handling manually-manipulated apparatus, including 
(claim 9) a grip portion of said handle (76, 86) (Figs. 7, 8) oriented parallel to said top wall (72, 78, 82, 88) (Figs. 7, 8), said grip portion of said handle (76, 86)  having a  lower surface facing said top wall (72, 78, 82, 88) having a plurality of indentations (89) (Fig. 8) thereon, said indentations (89) being spaced apart from each other and being distributed along said grip portion (89) (Fig. 8) wherein each of said indentations (89) is configured to accommodate a respective one of the user’s fingers when said handle is gripped (P. [0051] - - Each groove 89 can accommodate at least one human finger).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to substitute the handle having grooves for fingers and parallel to the top wall taught by Rhoades for the handle (H) associated with Park since the substitution would have yielded predictable results of providing a structure for handling manually-manipulated apparatus (Rhoades - - P. [0050]).  Further, the substitution would provide the benefit of grooves for accommodating human figures (Rhoades - - [0051]).
Modified Park does not disclose
(claim 9) a cam as claimed.
However, Rhoades teaches a microdermabrasion device for applying abrasive particles to localized area of human skin in the same field of endeavor (Title, Abstract)
(claim 5) further comprising a cam (45) (Fig. 3) being rotatably coupled to said motor (40) (Fig. 3), said cam (45) being offset from a rotational axis of said motor (40) such that said cam oscillates when said motor (40) rotates in said first direction thereby transferring vibration into said bottom wall of said sanding plate (10) (Figs. 1- 4) (P. [0039] - - Coupled to an end of shaft 42 of motor 40 is eccentric mass 45. In this embodiment, eccentric mass 45 is a semi-cylindrical body coupled at its axis to post 42. In this manner, as eccentric mass 45 rotates, its shape generates a rhythmic motion in head portion 10 of the apparatus, which produces a vibration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the rotating shaft associated with Park to include a cam taught by Rhoades because it would allow for a rhythmic motion that produces vibration (Rhoades- - P. [0039]).  The motivation for the modification would have been to stimulate skin, muscle, and tissue to revitalize the treated area (Rhoades - - P. [0044]).
Park further disclosing that when the foot sander assembly (14) is used during shower or bath, the motor should be supplied with power from a battery rather than an electrical outlet (P. [0034]), but Park in view of Rhoades does not specifically disclose 
(claim 9) a power cord as claimed.
However, Burres teaches a dermabrasion device for abrading skin in the same field of endeavor (Title, Abstract)
(claim 7) Burres encompasses or makes obvious further comprising a power cord (40) (Fig. 6) being coupled to and extending away from the dermabraider device (10a) (Fig. 6), said power cord (40) being electrically coupled to said motor (24), said power cord (40) having a distal end with respect to said perimeter wall, said distal end having a plug (42) (Fig. 6) being electrically coupled thereto, said plug (42) being pluggable into a power source comprising a female electrical outlet (P. [0028] - - the device 10a may be attached to an electrical current outlet by way of power cord 40 and adapter 42).
Burres also disclosing that batteries, rechargeable batteries and an electrical power cord are equivalent structures for powering a motor (Burres - - The motor may be powered by batteries, rechargeable batteries or by an electrical power cord connected to a power outlet).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (electrical power cord) for another (batteries) since the substitution would have yielded predictable results, namely, powering a motor.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771